Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kepler et al. (US 2007/0169776) and Schroeder et al. (US 7,314,046) represent the closest prior art.
Kepler discloses a system 10 (Fig. 1 A, 1B) for delivering heated and humidified breathing gas to a patient through a nasal cannula, comprising a base unit 14 configured to intake air and to output a first gas at a volumetric flow rate (via flow generator 12, paragraphs [0037],[0038]), a vapor transfer assembly 16 configured to releasably mount to the base unit 14 and receive the first gas (at 18, see Fig. 1B, paragraph [0038]), and a controller 40 (Fig. 2) programmable to set the volumetric flow rate at a setpoint (paragraph [0050]); the vapor transfer assembly 16 comprising: a fluid pathway module 16 (Fig. 14, paragraph [0081]) comprising a housing 188, 190 having: a first opening for receiving a liquid delivery tube (the opening to lower housing 188 formed by rim 222 (see Fig. 14) can be considered the first opening and a liquid delivery tube is capable of being inserted therethrough), a gas inlet 18, 192, 196 (Fig. 14, Fig.17, paragraph [0081]) with a proximal opening 196 through which the first gas can flow in from the base unit 14, and a distal opening 18, 192 through which the first gas can flow out of the gas inlet, and a breathing gas outlet 20, 194, 196 (Fig. 14, Fig. 17) configured to receive a patient delivery tube 22 (Fig. 1B, paragraph [0081]); a first heating plate 240 (Fig. 14) configured to transfer heat to liquid in the vapor transfer assembly to produce heated vapor (paragraph [0086]); the base unit 14 comprising: a chassis 14, 12 having a display panel 58 (Fig. 4 where display 58 is on the flow generator 12, paragraph [0056]), perimeter walls 246, 248 (Fig. 18, Fig. 21) forming a compartment 362 (Fig. 21) with an interior and an opening into said interior (see Fig. 21, paragraph [0098]), and the chassis being configured to releasably receive the vapor transfer assembly 16 into the interior 362 through the opening (paragraph [0098], Fig. 21, Fig. 1A, Fig. 1B); a releasable door 264 attached to one or more of the perimeter walls 246, 248 and configured to open and close so as to permit exposure and covering of components placed within the compartment 362 (Fig. 1 A, Fig. 1B, Fig. 21); and a second heating plate 352 (Fig. 21) positioned within the chassis 14, 12 so as to align with and transfer energy to the first heating plate 240 when the vapor transfer assembly 16 is positioned within the compartment 362 (Fig. 21, paragraph [0098]).
However, Kepler does not disclose a cylindrical vapor transfer device comprising a cartridge, the cartridge being configured to releasably mount to the housing of the vapor transfer assembly, the cartridge having an exterior frame with a first gas passage configured to releasably mate with the distal opening of the gas inlet and receive the first gas flowing from the base unit, and a second gas passage configured to releasably mate with the breathing gas outlet, the cartridge having a vapor transfer region configured to combine the flowing first gas with the heated vapor to produce heated and humidified breathing gas for delivery through the breathing gas outlet.
While Schroeder discloses a cylindrical vapor transfer device 110 (Fig. 10, Fig. 9) comprising a cartridge 110 configured to be releasably mounted to a housing of a vapor transfer assembly 102 (Fig. 10, col. 15, In. 11-18), the cartridge 110 having an exterior frame 110 with a first gas passage (connecting to air source 106, Fig. 9) and a second gas passage (connecting to outlet 112, Fig. 9), the cartridge 110 having a vapor transfer region configured to combine the gas with heated vapor to produce heated and humidified breathing gas for delivery through a breathing gas outlet (col. 25, In. 14-27).
However, it would not have been obvious to one of ordinary skill in the art to modify the system of Kepler to include a cylindrical vapor transfer device in the claimed manner since it would not be structurally possible to connect the first gas passage of Schroeder’s exchanger 110 to the gas inlet 18 of Kepler and the second gas passage of Schroeder’s exchanger 110 to Kepler gas outlet 20. Further, such a modification would not improve upon Kepler’s system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785